Citation Nr: 0513190	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  98-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
folliculitis on the back of the neck.

2.  Entitlement to a compensable evaluation for 
temporomandibular joint (TMJ) syndrome for the period from 
July 1, 1996 to November 14, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
TMJ syndrome for the period beginning on November 15, 2004.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disorder, with lateral synovial 
impingement, a lateral talar dome osteochondral lesion, and 
surgical scars.

6.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion cyst removal of the right wrist.

7.  Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The Board remanded this 
case back to the RO for additional development in March 2004.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for migraine headaches.  
However, this claim was granted in a December 2004 rating 
decision.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a right ankle disorder, with lateral 
synovial impingement, a lateral talar dome osteochondral 
lesion, and surgical scars; entitlement to an initial 
compensable evaluation for residuals of a ganglion cyst 
removal of the right wrist; and entitlement to service 
connection for an enlarged prostate are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's folliculitis involves an exposed area, the 
neck, and there is evidence of multiple papules in that area; 
moreover, he has been using medication for his disorder and 
has reported discomfort in this area.

3.  Prior to November 15, 2004, TMJ range of motion testing 
revealed mandibular range of motion to 45 millimeters, 
movement from side to side of 10 millimeters bilaterally, and 
protrusion of eight millimeters.  

4.  Evidence dated as of November 15, 2004 indicates reduced 
inter-incisional movement to 40 millimeters.

5.  The veteran does not currently suffer from hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for folliculitis on the back of the neck have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 
7813 (2004); 38 C.F.R. § 4.118, Diagnostic Code 7806 and 7813 
(2002).

2.  The criteria for entitlement to a compensable evaluation 
for TMJ syndrome for the period from July 1, 1996 to November 
14, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.149, 
Diagnostic Code 9905 (2004).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for TMJ syndrome for the period beginning on 
November 15, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.149, Diagnostic Code 9905 (2004).

4.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him VA 
examinations addressing his claimed disorders.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in May 2002 and May 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed February 1997 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Folliculitis of the neck

In a February 1997 rating decision, the RO granted service 
connection for folliculitis of the neck in view of in-service 
treatment for this disorder.  A zero percent evaluation was 
assigned, effective from July 1996.

The RO based the initial zero percent evaluation on the 
results of a November 1996 VA general medical examination, 
which revealed "a few" follicular lesions in the hairline 
in the back of the neck.  The examiner diagnosed folliculitis 
in the hairline.  

The report of the veteran's August 1998 VA general medical 
examination (conducted at a private facility) reflects that 
he complained of occasional pruritis, rashes, and swelling of 
the neck secondary to folliculitis.  He also reported that 
this was a "constant problem."  However, he denied active 
lesions.  The examination revealed some post-inflammatory 
changes at the nape of the neck, more on the right side.  
These appeared to be small pimple-like lesions.  There were 
no ulcerations, and there was no evidence of exfoliation, 
crusting, or systemic disease.  The diagnosis was 
folliculitis of the neck.  The examiner noted that there were 
no active lesions at the present time, but the veteran was 
taking erythromycin for his folliculitis.

The veteran underwent a VA dermatological examination in 
October 2004, during which he reported an intermittent but 
chronic folliculitis problem that caused him significant 
discomfort occasionally.  The examination was negative for 
skin cancers, but approximately 30 two to three millimeter 
papules were noted on the back of the neck near the hairline.  
The assessment was acne keloidalis nuchae.

During the pendency of this appeal, the criteria for 
evaluating skin disorders have been revised.  The revisions 
were effectuated as of August 30, 2002.

The old criteria for evaluating the veteran's disorder were 
found under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002).  
Under this section, dermatophytosis was to be evaluated as 
eczema under Diagnostic Code 7806.  A zero percent evaluation 
was assigned in cases of slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation contemplated exfoliation, 
exudation, or itching if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Under the current criteria of Diagnostic Code 7813, 
dermatophytosis may be evaluated as either scars or as 
dermatitis.  The relevant code sections for scars allow for a 
minimum 10 percent evaluation in cases of scars causing 
limited motion in an area or areas exceeding six square 
inches (Diagnostic Code 7801); superficial scars not causing 
limited motion in an area or areas of 144 square inches or 
greater (Diagnostic Code 7802); unstable superficial scars 
(Diagnostic Code 7803); or superficial scars that are painful 
on examination (Diagnostic Code 7804).  Also, under 
Diagnostic Code 7805, scars may be rated on the basis of 
limitation of function.  

Under the revised criteria of Diagnostic Code 7800, regarding 
exposed areas, a minimum 10 percent evaluation is warranted 
for a scar with one "characteristic of disfigurement," 
while a 30 percent evaluation is in order for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three "characteristics of disfigurement."  
The "characteristics of disfigurement" include a scar of 5 
or more inches (13 or more cm.) in length, a scar of at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of the scar elevated or depressed on palpation, a 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under the revised criteria of Diagnostic Code 7806, 
dermatitis or eczema covering less than five percent of the 
entire body or less than five percent of exposed areas 
affected, with no more than topical therapy required during 
the past 12 month period, warrants a zero percent evaluation.  
A 10 percent evaluation is assigned for cases of at least 
five percent, but less than 20 percent, of the entire body; 
or at least five percent, but less than 20 percent, of 
exposed areas affected; or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12 month period.  A 30 percent evaluation is warranted in 
cases of 20 to 40 percent of the entire body or of 20 to 40 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

In this case, the veteran's folliculitis involves an exposed 
area, the neck, and there is evidence of multiple papules in 
that area.  Although there is no evidence confirming 
exfoliation or exudation, the veteran has been using 
medication for his disorder.  Moreover, he has reported 
discomfort in this area, and the Board cannot rule out the 
possibility of itching.  Accordingly, because an exposed area 
is involved, a 10 percent evaluation is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Nevertheless, the symptomatology shown on examination has 
been relatively minimal, and there is no evidence of 
extensive lesions, marked disfigurement, systemic therapy, or 
any of the "characteristics of disfigurement" noted in the 
new provisions of Diagnostic Code 7800.  Moreover, this 
disorder has not been shown to cover more than twenty percent 
of either the body or exposed areas, as only the back of the 
neck is involved.  Accordingly, none of the noted criteria, 
either old or revised, provides a basis for an evaluation in 
excess of 10 percent.

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's folliculitis of the neck.  To 
that extent, the appeal is granted.

C.  TMJ syndrome

In the appealed February 1997 rating decision, the RO granted 
service connection for TMJ syndrome on the basis of treatment 
for this disorder during service.  A zero percent evaluation 
was assigned, effective from July 1, 1996.

The RO based this initial evaluation on the results of a 
November 1996 VA dental examination.  During this 
examination, the veteran reported pain and locking on the 
left when opening the mouth.  The examination revealed 
clicking and popping and some muscle tenderness.  There was 
deviation on closure.  No limitation of mouth opening was 
noted, and there was no history of an injury to the teeth or 
jaws.  However, there was a history of multiple periodontic 
surgeries and disease.  Disability effects included problems 
eating due to jaw locking or wide opening, jaw locking on 
yawning, and daily headaches.  No ancillary problems were 
noted.  The diagnosis was TMJ syndrome.

The report of a second VA dental examination, conducted at a 
private facility in August 1998, reflects that the veteran 
complained of episodic sharp bilateral jaw pain occurring 
when he opened his mouth widely.  He noted that his dentist 
had advised him to use Motrin.  The examination revealed 
mandibular range of motion to 45 millimeters, which was pain-
free.  There was an opening and closing click at 45 
millimeters because the condyle passed across the articular 
eminence, slightly displacing or subluxating the condyle.  
This was noted to be simply a reflection of an excessive 
mouth-opening habit and not pathologic in nature.  Movement 
from side to side was 10 millimeters bilaterally, and 
protrusion was eight millimeters and midline.  Jaw opening 
was at midline from the closed to fully-open position.  There 
was a one millimeter overbite and a one millimeter overjet.  
Auscultation of the temporomandibular joint revealed normal 
joint sounds, except for the click.  Palpation of the muscles 
of mastication was also painless.  The muscles of facial 
expression were intact to movement bilaterally, and palpation 
of the lymph nodes in the orofacial region was negative.  
Palpation and inspection of the skin overlying the 
temporomandibular joint was negative bilaterally.  Sharp-dull 
sensation was intact to the face and to all three divisions 
of the trigeminal nerve.  Light touch was intact to the face 
and to all three divisions of the trigeminal nerve.  The 
diagnosis was TMJ disorder.

The veteran underwent a further VA dental examination on 
November 15, 2004, during which he reported pain and popping 
with movement of the jaw.  The examination revealed no pain 
to palpation of temporalis, masseter, sternocleidomastoid, 
trapezius, or suprahyoid or infrahyoid muscles.  There was an 
early right opening TMJ click and a late opening and early 
closing left TMJ click, with deviation and pain.  Inter-
incisional opening was to 40 millimeters; protrusion was to 
four millimeters, with right deviation of two millimeters; 
and lateral excursions were to eight millimeters.  No soft 
tissue pathology was noted.  Radiographs revealed a decrease 
in the left TMJ space and slight flattening of the right 
condyle.  The diagnosis was mild to moderate periodontal 
disease.

Subsequently, in a December 2004 rating action, the veteran's 
evaluation for TMJ syndrome was increased to 10 percent.  
This evaluation was effectuated only as of November 15, 2004, 
the date of the examination showing inter-incisional movement 
limited to 40 millimeters.  As such, both the prior zero 
percent evaluation and the current 10 percent evaluation 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The RO has evaluated the veteran's TMJ syndrome under the 
provisions of 38 C.F.R. § 4.149, Diagnostic Code 9905.  Under 
this section, a minimum 10 percent evaluation is assigned in 
cases of limited motion of TMJ articulation, with either 
inter-incisional range from 31 to 40 millimeters or range of 
lateral excursion from zero to four millimeters.  A 20 
percent evaluation contemplates an inter-incisional range 
from 21 to 30 millimeters.

Prior to November 15, 2004, the veteran complained of pain 
and clicking in the TMJ region.  Range of motion testing, 
however, revealed mandibular range of motion to 45 
millimeters, movement from side to side of 10 millimeters 
bilaterally, and protrusion of eight millimeters.  These 
findings fall well short of the criteria for a minimum 10 
percent evaluation under Diagnostic Code 9905.  See 38 C.F.R. 
§ 4.31.  

The November 15, 2004 VA examination, however, showed reduced 
inter-incisional movement to 40 millimeters, thus warranting 
the 10 percent evaluation assigned as of that date.  However, 
in the absence of further limitation of inter-incisional 
movement, specifically from 21 to 30 millimeters, there is no 
basis for an even higher evaluation under Diagnostic Code 
9905.  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to a compensable evaluation 
for TMJ syndrome for the period from July 1, 1996 to November 
14, 2004 and entitlement to an evaluation in excess of 10 
percent for TMJ syndrome for the period beginning on November 
15, 2004, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



III.  Entitlement to service connection for hemorrhoids

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service separation examination report, dated in 
April 1996, contains a notation of small hemorrhoidal tags.  
Subsequent to service, the veteran underwent a VA general 
medical examination in November 1996.  While the veteran 
reported a history of being "positive for hemorrhoids at 
times," no external hemorrhoids were shown on his rectal 
examination.  The examiner noted a history of hemorrhoids, 
"not active now."  During his October 2004 VA general 
medical examination, the veteran reported that he had no 
history of any blood in his stools or protrusion of tissue 
from his rectum.  A rectal examination revealed no 
hemorrhoids.  In rendering an assessment, the examiner, who 
reviewed the claims file, indicated that hemorrhoids were 
"not present" and "unlikely service[-]related."

In this case, the Board recognizes that the veteran was 
apparently treated for hemorrhoidal tags during service.  
However, all of the post-service medical evidence of record 
indicates that this disorder had resolved during service and 
was not shown on examination.  In short, there is no 
competent medical evidence suggesting current hemorrhoids.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in June 
1997 Notice of Disagreement.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for hemorrhoids, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to an initial 10 percent evaluation for 
folliculitis on the back of the neck is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

The claim of entitlement to a compensable evaluation for TMJ 
syndrome for the period from July 1, 1996 to November 14, 
2004 is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for TMJ syndrome for the period beginning on November 
15, 2004 is denied.

The claim of entitlement to service connection for 
hemorrhoids is denied.


REMAND

Following the Board's March 2004 remand, the veteran was 
afforded a VA general medical examination in October 2004.  
This examination, however, contains inadequate information 
regarding his service-connected right ankle disorder.  
Specifically, the examiner provided no commentary whatsoever 
regarding pain on motion, functional loss due to pain, or 
symptoms during flare-ups.  Findings regarding such 
symptomatology are needed prior to Board action on the 
veteran's claim for a higher initial evaluation for this 
disorder.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. § 4.40, 4.45.

This examination is similarly inadequate with regard to the 
veteran's right wrist disorder.  The examiner noted "good 
[range of motion]" of the wrist but provided no specific 
numerical findings.  Also, the examiner offered no commentary 
whatsoever regarding pain on motion, functional loss due to 
pain, and symptoms during flare-ups.  Moreover, the Appeals 
Management Center in Huntington, West Virginia, in evaluating 
the veteran's claim for an initial compensable evaluation for 
this disorder in December 2004, appears to have now 
considered the veteran's claim only under skin disorder 
criteria (38 C.F.R. § 4.118) and not musculoskeletal criteria 
(38 C.F.R. § 4,71a).  The veteran's disorder was previously 
considered under Diagnostic Code 5215, and no explanation was 
given for this change in the applicable diagnostic criteria.

As to the veteran's claimed prostate disorder, the Board 
observes that he was treated for prostate enlargement during 
service.  The October 2004 VA general medical examination 
addressed this claimed disorder, but the information 
contained in the report is unclear and essentially 
contradictory.  During the examination, the veteran 
complained of a slightly slow urine flow and nocturia times 
three.  The examiner noted a normal prostate, but with lower 
urinary tract symptoms and symptoms "while in navy . . . 
more likely than not service[-]related."  The Board is not 
able to ascertain with any certainty from this report whether 
there exists a current disability, and the question of a 
current disability and its etiology should be more clearly 
addressed on a further VA examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination so as to ascertain 
the nature and extent of his current 
right ankle and right wrist disorders.  
The examiner should review the entire 
claims file in conjunction with the 
examination.  For both disorders, the 
examiner should provide range of motion 
findings, commentary as to painful motion 
and functional loss due to pain, and a 
discussion of any other functional 
limitations during flare-ups.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  The veteran should also be afforded a 
VA genitourinary examination so as to 
ascertain the nature and extent of his 
claimed prostate disorder.  The examiner 
should review the entire claims file in 
conjunction with the examination.  Based 
on the examination results and the claims 
file review, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that a current 
prostate disorder, if present, is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for a right ankle 
disorder, with lateral synovial 
impingement, a lateral talar dome 
osteochondral lesion, and surgical scars; 
entitlement to an initial compensable 
evaluation for residuals of a ganglion 
cyst removal of the right wrist; and 
entitlement to service connection for an 
enlarged prostate should be 
readjudicated.  If the determination of 
any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and allowed a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument this matter.  See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


